        Case 1:20-cv-02079-PGG Document 45 Filed 05/12/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAMON GUTIERREZ,

                            Petitioner,
                                                                 ORDER
            v.
                                                            20 Civ. 2079 (PGG)
CARL DUBOIS, Sheriff, Orange County Jail,
et al.,

                            Respondents.


PAUL G. GARDEPHE, U.S.D.J.:

             Petitioner filed a motion for leave to file an amended petition on May 11, 2020.

(Dkt. No. 44) Respondents are hereby ORDERED to respond by May 15, 2020.

Dated: New York, New York
       May 12, 2020
